Case 1:17-cv-11468-RGS Document 190 Filed 05/18/21 Page 1 of 2

FILED
IN CLERKS OFFICE
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETES wiv yg gu 11: 28

 

1,5, DISTRICT GOURT

LEE P. UNITT, eee
MSTRIGT OF MASS,

Plaintiff,
V. C.A. NO. 1:17-CV-11468-RGS
CESAR NOVOA, PA,
CARRIE HOLOWECKI, LCSW
AMANDA BROWN, RN
BETTY RICHARDS, RN
LISA SHOLUDKO, RN, et al,

Defendants.

Nee eee OOO OS OES OO EO aa

 

NOTICE OF APPEAL
Now comes the Plaintiff, Lee P. Unitt, and hereby files her Notice of Appeal of the

Court’s Order [Judgment], attached.

Dated: May 15" 2021. Respectfully Submitted,
Lee P. Unitt
69 Golf Avenue
Methuen, MA 01844.

(978) 902 2146.

unittlee@gmail.com
Case 11 (-fy-A1 466 BGS Document 190 _ Filed 05/18/21 Page 2 of 2
ase 1:17-cv-11468-RGS Document i80 Filed 04/29/21 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS
Lee P. Unitt
Plaintiff
Vv. CIVIL ACTION 1:17-11468-RGS
Luis Spencer et al
Defendants
JUDGMENT

STEARNS, D.J.

 

In accordance with the court’s Memorandum and Order issued on April 29, 2021,
granting defendants’ motion for summary judgment, it is hereby ORDERED:

Judgment entered for the defendants.

By the court,
April 29, 2021 /s/ Arnold Pacho

Date Deputy Clerk
